      Case: 1:20-cv-03209 Document #: 1 Filed: 05/30/20 Page 1 of 22 PageID #:1



                         UNITED STATES DISTRICT COURT
                     FOR THE NORTHERN DISTRICT OF ILLINOIS
                               EASTERN DIVISION

 JESSICA MACARAEG, KAREN SANDERS
 and JACQUELYN S. HARRELL,                       CIVIL ACTION
 individually and on behalf of a class of
 similarly situated individuals,
                                                 CASE NO. 1:20-cv-3209
 Plaintiff,
                                                 JURY TRIAL DEMANDED
 v.

 MRS BPO, LLC, d/b/a MRS
 ASSOCIATES, INC.,

      Defendant.

                               CLASS ACTION COMPLAINT

        NOW    COME      Plaintiffs   JESSICA   MACARAEG,   KAREN   SANDERS       and

JACQUELYN S. HARRELL by and through their undersigned attorney, James C.

Vlahakis, and pursuant to the Fair Debt Collection Practices Act, 15 U.S.C. § 1692 et

seq. (“FDCPA”) submit the following Class Action Complaint against Defendant MRS

ASSOCIATES, LLC as follows:

                           I. Parties, Jurisdiction and Venue

        1.    Plaintiffs JESSICA MACARAEG, KAREN SANDERS and JACQUELYN S.

HARRELL have file this putative Class Action Complaint pursuant to the Fair Debt

Collection Practices Act (“FDCPA”), 15 U.S.C. §1692, et seq., against Defendant MRS

ASSOCIATES, LLC.

        2.    Plaintiff JESSICA MACARAEG is a citizen and resident of the State of

California.

        3.    KAREN SANDERS is a citizen and resident of the State of Illinois and

resides in this judicial district.


                                            1
     Case: 1:20-cv-03209 Document #: 1 Filed: 05/30/20 Page 2 of 22 PageID #:2



       4.     Plaintiff JACQUELYN S. HARRELL is a citizen and resident of the State of

Michigan.

       5.     Defendant MRS ASSOCIATES, LLC (“MRS”) is a "debt collector" as the

phrase is defined in Section 1692(a)(6) of the FDCPA.

       6.     MRS is a wholly owned subsidiary of MRS Associates, Inc.

       7.     MRS is a limited liability corporation organized under the laws of New

Jersey.

       8.     Subject matter jurisdiction is conferred upon this Court by Section

1692k(d) of the FDCPA and 28 U.S.C. §§1331 and 1337, as the action arises under the

laws of the United States.

       9.     Venue is proper in this Court pursuant to 28 U.S.C. §1391 as Plaintiff

Karen Sanders resides in this District to the extent Defendant Convergent transmitted

a collection letter to Ms. Sanders in this jurisdiction.

                       II. Summary and Purpose of the FDCPA

       10.    The introduction section of the FDCPA contains “Congressional findings”

and a “declaration of purpose”. 15 U.S.C. § 1692. In particular, § 1692 states as follows:

              (a) Abusive practices
              There is abundant evidence of the use of abusive, deceptive, and
              unfair debt collection practices by many debt collectors.
              Abusive debt collection practices contribute to the number of
              personal bankruptcies, to marital instability, to the loss of jobs,
              and to invasions of individual privacy.
              (b) Inadequacy of laws
              Existing laws and procedures for redressing these injuries are
              inadequate to protect consumers.
              (c) Available non-abusive collection methods
              Means other than misrepresentation or other
              abusive debt collection practices are available for the effective
              collection of debts.
              (d) Interstate commerce
                                             2
     Case: 1:20-cv-03209 Document #: 1 Filed: 05/30/20 Page 3 of 22 PageID #:3



              Abusive debt collection practices are carried on to a substantial
              extent in interstate commerce and through means and
              instrumentalities of such commerce. Even where
              abusive debt collection practices are purely intrastate in
              character, they nevertheless directly affect interstate commerce.
              (e) Purposes
              It is the purpose of this subchapter to eliminate
              abusive debt collection practices by debt collectors, to insure that
              those debt collectors who refrain from using
              abusive debt collection practices are not competitively
              disadvantaged, and to promote consistent State action to
              protect consumers against debt collection abuses.

       11.    One purpose of the FDCPA was to address “the use of abusive, deceptive,

and unfair debt collection practices by many debt collectors.” 15 U.S.C. § 1692(a).

       12.    In enacting the FDCPA, Congress determined that “[a]busive debt

collection practices contribute to” societal harms, include increasing “the number of

personal bankruptcies,” “marital instability,” “the loss of jobs,” and “invasions of

individual privacy.” 15 U.S.C. § 1692(a).

       13.    Congress determined that “[e]xisting laws … are inadequate to protect

consumers” and that “[m]eans other misrepresentation or other abusive debt collection

practices are available for the effective collection of debts.” 15 U.S.C. §§ 1692(b)-(c).

       14.    Accordingly, the FDCPA generally focuses on a debt collector’s conduct

without regard for the validity of the alleged debt because “[m]eans other than

misrepresentation or other abusive debt collection practices are available for the

effective collection of debts.” 15 U.S.C. § 1692(c).

       15.    The   FDCPA      protects   ethical   collectors   from   being   competitively

disadvantaged. 15 U.S.C. § 1692(e).

                             III. Relevant FDCPA Definitions

       16.    Section 1692a(3) of the FDCPA defines “consumer” to mean “any natural

person obligated or allegedly obligated to pay any debt.”
                                            3
     Case: 1:20-cv-03209 Document #: 1 Filed: 05/30/20 Page 4 of 22 PageID #:4



       17.      Section 1692a(4) of the FDCPA defines the term “creditor” to mean “any

person who offers or extends credit creating a debt or to whom a debt is owed[.]”

       18.      Section 1692a(5) of the FDCPA defines the term “debt” to mean “any

obligation or alleged obligation of a consumer to pay money arising out of a transaction

in which the money, property, insurance, or services which are the subject of the

transaction are primarily for personal, family, or household purposes[.].

       19.      Section 1692a(6) of the FDCPA defines the term “debt collector” to mean

“any person who uses any instrumentality of interstate commerce or the mails in any

business the principal purpose of which is the collection of any debts, or who regularly

collects or attempts to collect, directly or indirectly, debts owed or due or asserted to be

owed or due another.”

       20.      Section 1692a(2) of the FDCPA defines the term “communication” to mean

“the conveying of information regarding a debt directly or indirectly to any person

through any medium.”

       21.      Section 1692e of the FDCPA states that “[a] debt collector may not use any

false, deceptive, or misleading representation or means in connection with the collection

of any debt.”

       22.      Section 1692e(2)(A) of the FDCPA prohibits “[t]he false representation

of…the character, amount, or legal status of any debt”.

       23.      Section 1692e(10) of the FDCPA prohibits “[t]he use of any false

representation or deceptive means to collect or attempt to collect any debt or to obtain

information concerning a consumer.”

       24.      Section 1692f of the FDCPA states, “[a] debt collector may not use unfair

or unconscionable means to collect or attempt to collect any debt.”


                                             4
     Case: 1:20-cv-03209 Document #: 1 Filed: 05/30/20 Page 5 of 22 PageID #:5



                   IV. Defendant MRS’s Debt Collection Activities

         25.   MRS regularly uses the mails and/or telephone to collect, or attempt to

collect, delinquent consumer accounts.

         26.   MRS is a “debt collector” as defined by Section 1692a(6) of the FDCPA

because it “regularly collects or attempts to collect debts owed or due or asserted to be

owed or due another” by and through its use of the United States Postal Service to mail

debt collection letters to consumers living within this Juridical District and the United

States.

         27.   MRS acted as a “debt collector”, as this term defined by § 1692a(6),

because MRS mailed letters to all three Plaintiffs to collect defaulted consumer.

                            IV. The Subject Collection Letters

   A. MRS’s June 10, 2019 Collection Letter to Plaintiff Sanders

         28.   Plaintiff Sanders is a “consumer” as defined by Section 1692a(3) of the

FDCPA because MRS regards her as a natural person allegedly obligated to pay a “debt”

allegedly owed a “[c]reditor” identified as “National Collegiate Student Loan Trust 2005-

2”. It is not clear if the identified creditor is the original or current creditor.

         29.   The debt that Plaintiff Sanders allegedly owes to National Collegiate

Student Loan Trust 2005-2 is a “debt” as this term is defined by Section 1692a(5) of the

FDCPA because the debt was incurred for Sanders’ personal use. This debt fell into a

default status after Ms. Sander suffered financial difficulties.

         30.   On or about June 10, 2019, MRS mailed a collection letter to Plaintiff

Sanders’ address in Lombard, Illinois.

         31.   A true and accurate image of the June 10, 2019 collection letter is depicted

below:


                                               5
Case: 1:20-cv-03209 Document #: 1 Filed: 05/30/20 Page 6 of 22 PageID #:6
     Case: 1:20-cv-03209 Document #: 1 Filed: 05/30/20 Page 7 of 22 PageID #:7



      35.    MRS’s June 10, 2019 collection letter was and is a “communication” as

defined in by Section 1692a(2) of the FDCPA because the Collection Letter conveyed

information regarding the Subject Debt.

      36.    The June 10, 2019 collection letter identified three payment options.

      37.    The first option was a single, one time payment of $21,331.72 that had to

be received by MRS by June 24, 2019.

      38.    The second option involved three equal payments of $8,049.71, where the

first of the three payments had to be received by MRS by June 24, 2019.

      39.    The third option involved six equal payments of $4,69.66, where the first

of the three payments had to be received by MRS by June 24, 2019.

      40.    As depicted above, the June 10, 2019 collection letter warned Plaintiff,

“[w]e ae not obligated to renew these offers.”

   B. MRS’s January 20, 2020 Collection Letter to Plaintiff Harrell

      41.    The Plaintiff Harrell is a “consumer” as defined by Section 1692a(3) of the

FDCPA because MRS regards her as a natural person allegedly obligated to pay a “debt”

allegedly owed to a “[c]reditor” identified as “TD Auto Finance LLC”.

      42.    The debt that Plaintiff Harrell allegedly owes to TD Auto Finance LLC is a

“debt” as this term is defined by Section 1692a(5) of the FDCPA because the debt was

incurred for Harrell’s personal use.

      43.    Ms. Harrell began to fall behind on payments after she was diagnosed with

a medical condition where her medical expenses took priority over her car payment. Ms.

Harrell tried to work out a refinance with TD Auto. TD Auto refused and the vehicle was

repossessed. It is not clear if TD Auto Finance LLC is now the current creditor.

      44.    On or about January 20, 2020, MRS mailed a collection letter to Plaintiff

Harrell’s address in Jackson, Michigan.
                                            7
Case: 1:20-cv-03209 Document #: 1 Filed: 05/30/20 Page 8 of 22 PageID #:8
     Case: 1:20-cv-03209 Document #: 1 Filed: 05/30/20 Page 9 of 22 PageID #:9



            Option 1: A monthly payment plan on the full balance of the account.
            Option 2: You pay $2,844.90 in ONE PAYMENT to be resolved in this office
            on or before 2/02/2020.
            Option 3: You make TWO PAYMENTS of $1,778.07 each. The first
            payment to be received in this office on or before 02/02/2020 and the
            second payment on or before 03/01/2020.

      51.      As depicted above, the January 20, 2020 collection letter warned Plaintiff,

“[w]e ae not obligated to renew these offers.”

      52.      February 2, 2020, fell on a Sunday.

      53.      Even if the January 20, 2020 letter was truly mailed to Plaintiff on January

20, 2020, and it was received within three or four days, Plaintiff Harrell would have had

approximately one week to secure and mail the proposed discount payments to MRS.

      54.      Plaintiff Harrell became distressed and anxious when she read the short

payment deadlines.

      55.      Plaintiff has been unable to resolve her debt with MRS for a dollar figure

she can afford.

   C. MRS’s January 4, 2020 Collection Letter to Plaintiff Macaraeg

      56.      The Plaintiff Macaraeg is a “consumer” as defined by Section 1692a(3) of

the FDCPA because MRS regards her as a natural person allegedly obligated to pay a

“debt” allegedly owed to a “[c]reditor” identified as “JPMorgan Chase Bank N.A.”.

      57.      The debt that Plaintiff Macaraeg allegedly owes to JPMorgan Chase Bank

N.A. is a “debt” as this term is defined by Section 1692a(5) of the FDCPA because the

debt was incurred for Macaraeg’s personal use.

      58.      On or about January 4, 2020, MRS mailed a collection letter to Plaintiff

Macaraeg’s address in Portville, California.

      59.      A true and accurate image of the January 4, 2020 letter is depicted below:


                                               9
Case: 1:20-cv-03209 Document #: 1 Filed: 05/30/20 Page 10 of 22 PageID #:10
    Case: 1:20-cv-03209 Document #: 1 Filed: 05/30/20 Page 11 of 22 PageID #:11




      61.     MRS’s June 10, 2019 letter identified JPMorgan Chase N.A. as the creditor

and listed a balance of $1,250.

      62.     MRS’s January 4, 2020 letter was the first letter that MRS sent to Plaintiff

Macaraeg.

      63.     The body January 4, 2020 letter begins by stating:

              The above referenced creditor has placed your account with our office
              for collection. We recognize that sometimes circumstances or events
              can make it difficult to satisfy your financial obligations. Resolving an
              overdue debt is never easy. Often the hardest part is taking the first
              step. We are ready to assist you to find a solution that is both fair and
              reasonable by presenting two payment options that will enable you to
              resolve your balance with JPMorgan Chase Bank N.A.:

      64.     Next, the January 4, 2020 letter describes the two payment options:

                   SINGLE PAYMENT                MONTHLY PAYMENTS PLAN

              Make a ONE-TIME payment            Can’t make a settlement right
              of $625.43 by 02/20/2020            now? We can work with you
                to resolve your account          on a payment plan for the full
                                                   balance of your account.



      65.     Below the payment options was the following phrase:

            If you need additional time to respond to these offers, please contact us.
                           We are not obligated to renew these offers.

      66.     Because MRS’s January 4, 2020 letter was the first letter that MRS sent

to Plaintiff Macaraeg, the letter contained certain disclosures mandated by Section

1692g of the FDCPA that are depicted below:




                                            11
    Case: 1:20-cv-03209 Document #: 1 Filed: 05/30/20 Page 12 of 22 PageID #:12



       67.    The thirty (30) time-period by which Plaintiff would be required to seek

validation of the debt as required by 1692g(a)(3) of the FDCPA would be triggered from

Plaintiff’s receipt of the January 4, 2020 collection letter. See Chauncey v. JDR Recovery

Corp., 118 F.3d 516, 519 (7th Cir. 1997) (consumer triggers verification rights by mailing

out written notice of dispute on thirtieth day after receiving validation notice).

       68.    Based upon the due date of the one-time discounted payment option, if a

consumer sought verification at or near the end of the statutorily mandated 30-day

validation period, it would be nearly impossible for MRS to provide verification in time

for the consumer to tender payment in acceptance.

             V.   of Relevant FDCPA Court Opinions and MRS’s Conduct

       69.    In Evory v. RJM Acquisitions Funding L.L.C., 505 F.3d 769 (7th Cir. 2007),

the Seventh Circuit created the above quoted “safe harbor” language for debt collectors

to use to protect themselves when conveying time-sensitive discounted settlement offers

to consumers.

       70.    According to the court, "[t]he concern is that unsophisticated consumers

may think that if they don't pay by the deadline, they will have no further chance to

settle their debt for less than the full amount.” Evory, 505 F.3d at 775.

       71.    In the case of Preston v. Midland Credit Management, Inc., (7th Cir. 2020),

Judge Illana Rovner issued a concurring opinion that cast doubt on the continued use

of the phrase “[w]e are not obligated to renew this offer”.

       72.    As correctly observed Judge Rovner:

              I have doubts that this [safe harbor] language actually
              accommodates the competing goals that the Evory court identified.
              In fact, the current safe-harbor language emphasizes and amplifies
              the creditor's message that it is a time-limited offer. The language
              is no different from the creditors' language of "limited time offer" or
              a "time sensitive matter," or "act now," and reinforces the idea that
              if the debtor does not act immediately, she may lose the opportunity
                                             12
    Case: 1:20-cv-03209 Document #: 1 Filed: 05/30/20 Page 13 of 22 PageID #:13



             to do so forever. As such, I propose that this circuit reconsider
             whether the language of the safe-harbor provision announced in
             Evory realistically honors the goals that the opinion sought. Adding
             the following two words to the language, undoubtedly would do so
             more accurately: "We may, but are not obligated to, renew this
             offer."

                                      ***
             Preston did not raise the question of the safe-harbor language in
             this case, and therefore this is not the appropriate time to
             reconsider it, but should it emerge in a future case, I urge the court
             to reexamine whether this safe-harbor language achieves the
             intended balance between the interests of creditors and debtors.

Preston, 948 F.3d at 778.

      73.    As depicted below, MRS’s practices involve sending highly discounted

settlement offers to consumer with very short deadlines to induce consumers by

including the warning, “[w]e are not obligated to renew this offer” and “[w]e are not

obligated to renew these offers” to impact the how Plaintiffs read and understood the

details of offers in order to manipulate and/or urge consumers like the Plaintiffs to

accept the discounted settlement offers.

      74.    MRS’s conduct in drafting the Subject Collection Letters to increase the

acceptance of the discounted settlement offers by making the offers appear to be time-

sensitive and not subject to renewal, was undertaken to increase profits for MRS.

      75.    In acting in this manner, MRS has violated Sections 1692e, e(2)(A), e(10)

and f of the FDCPA.

      76.    For example, as discussed below, MRS’s use the phrase “[w]e are not

obligated to renew these offers” constitutes a “false, deceptive, or misleading

representation or means in connection with the collection of [a] debt.”

      77.    Misrepresentations of the character, amount or legal status of any debt,

injure or risk injury to interests expressly protected by Congress in the FDCPA. See,

e.g., Oloko v. Receivable Recovery Servs., 2019 U.S. Dist. LEXIS 140164, * (N.D. Ill. Aug.
                                            13
    Case: 1:20-cv-03209 Document #: 1 Filed: 05/30/20 Page 14 of 22 PageID #:14



19, 2019); Richardson v. Diversified Consultants, 2019 U.S. Dist. LEXIS 118786, *10-11

(N.D. Ill. July 17, 2019) (“the receipt of a communication misrepresenting the character

of the debt (here, the amount owed) is the kind of injury that Congress sought to prevent

through the FDCPA. ‘Such an injury falls squarely within the ambit of what Congress

gave consumers in the FDCPA: ‘a legally protected interest in certain information about

debts,’ with ‘deprivation of information about one’s debt (in a communication directed

to the plaintiff consumer) a cognizable injury.’” (internal citations omitted); Pierre v.

Midland Credit Mgmt., Inc., 2017 WL 1427070, *4 (N.D. Ill. Apr. 21, 2017); Saenz v.

Buckeye Check Cashing of Illinois, 2016 WL 5080747, *1-2 (N.D. Ill. Sept. 20, 2016);

Bernal v. NRA Grp., LLC, 318 F.R.D. 64, 72 (N.D. Ill. 2016) (holding that Plaintiff had

standing     to    challenge   misleading   communication     sent   to   him   because   the

communication violated his “right to be free from such misleading communications”).

See also Degroot v. Client Servs., 2020 U.S. Dist. LEXIS 6677 (E.D. Wis. Jan. 15, 2020)

(“[A]n informational injury can be concrete when the plaintiff is entitled to receive and

review substantive information.”); Untershine v. Encore Receivable Mgmt., Inc., 18-cv-

1484 (E.D. Wis. August 9, 2019).

       78.        Misrepresentations may cause consumers to make incorrect decisions

about their finances and which creditors to pay (before paying another creditor).

       79.        Plaintiffs and other consumers like them who received a similar form letter

from MRS where the letters contained time-sensitive offers and the phrases “[w]e are

not obligated to renew these offers” or “[w]e are not obligated to renew this offer” suffered

real harm resulting from MRS’s FDCPA violations because the complained of wording

resulted in a false sense of urgency relative the contents of and the instructions

contained within each collection letter.


                                               14
    Case: 1:20-cv-03209 Document #: 1 Filed: 05/30/20 Page 15 of 22 PageID #:15



       80.    Based upon common collection industry practices and MRS’s own

practices, MRS has mailed more than forty (40) form collection letters to postal

addresses in the State of Illinois in the past year where the form of the collection letter

was identical to the letters received by the named Plaintiffs.

       81.    Based upon common collection industry practices and MRS’s own

practices, MRS has mailed more than forty (40) form collection letters to postal

addresses in the State of California in the past year where the form of the collection

letter was identical to the letters received by the named Plaintiffs.

       82.    Based upon common collection industry practices and MRS’s own

practices, MRS has mailed more than forty (40) form collection letters to postal

addresses in the State of Michigan in the past year where the form of the collection letter

was identical to the letters received by the named Plaintiffs.

       83.    There are common questions of fact between Plaintiff’s claims and those

of the class because MRS sent form collection letters to Plaintiffs and the putative class

member.

       84.    There are common questions of law involving Plaintiffs’ claims and those

of the class with regard to whether MRS violated Sections 1692e, e(2)(A), e(10) and f of

the FDCPA,

       85.    The claims brought by Plaintiffs are typical of the claims that are being

brought on behalf of the proposed class members because the claims are related to form

letters used by MRS to collect consumer debts.

       86.    Plaintiffs will fairly and adequately protect the interests of the proposed

class members.

       87.    Plaintiffs’ counsel will fairly and adequately protect the interests of the

proposed class members. Mr. Vlahakis is an experienced consumer class action litigator.
                                         15
    Case: 1:20-cv-03209 Document #: 1 Filed: 05/30/20 Page 16 of 22 PageID #:16



For example, he was appointed to the Steering Committee in a nationwide class action

against, In Re: Apple Inc. Device Performance Litigation, 18-md-02827 (N.D. Cal.) (Dkt.

Entry no. 99). After grueling litigation, the parties proposed a $310 to $500 million dollar

settlement to the court and obtained preliminary approval of the settlement on on May

15, 2020 (Dkts. 415-16, 420, 429). Further, as a partner of Hinshaw & Culbertson,

LLP, Mr. Vlahakis has defended over a hundred consumer-based claims since 1998. As

a defense attorney in the below cases, Mr. Vlahakis recognizes the defenses inherent in

class actions. See, Jamison v. First Credit Servs., 290 F.R.D. 92 (N.D. Ill. Mar. 28, 2013)

(defeating a TCPA certification motion); Pesce v. First Credit Servs., 2012 U.S. Dist.

LEXIS 188745 (N.D. Ill. June 6, 2012)(decertifying a previously certified class action).

       88.    As a former defense attorney, Mr. Vlahakis has worked with opposing

counsel to obtain court approval of various class action settlements. See, e.g., Prater v.

Medicredit, Inc., 2014-cv-0159, 2015 U.S. Dist. LEXIS 167215 (E.D. Mo. Dec. 7, 2015)

($6.3 million dollar TCPA based automated dialing system wrong party settlement).

Further, Mr. Vlahakis, on behalf of Crown Mortgage Company, obtained favorable

declaratory relief before the Federal Communication Commission (“FCC”) relative to a

TCPA junk facsimile-based cause of action. See, FCC’s Order of October 30, 2014, FCC

14-164, in CG Docket Nos. 02-278 and 05-338. The FCC’s Order is located at

https://docs.fcc.gov/public/attachments/FCC-14-

164A1.pdf+&cd=1&hl=en&ct=clnk&gl=us

       89.    As counsel for Neal Preston, the undersigned obtained partial reversal of

the district court’s 12(b)(6) dismissal of the aforementioned case of Preston v. Midland.

       90.    Lastly, Mr. Vlahakis’ firm has the available resources to provide notice to

class members and to litigate this case to trial.


                                            16
    Case: 1:20-cv-03209 Document #: 1 Filed: 05/30/20 Page 17 of 22 PageID #:17



      91.       Questions of law or fact common to class members predominate over any

questions affecting only individual members, and that a class action is superior to other

available methods for fairly and efficiently adjudicating the controversy.

      92.       Because of the expense involved in litigating an individual FDCPA claim,

it is unlikely that any putative class member’s interests in individually controlling the

prosecution of an FDCPA lawsuit would override the efficiency of litigating the illegality

of Defendants’ conduct in the context of a class action.

      93.       Because MRS utilized a standard form letter and the identity of the

putative class members is readily ascertainable, there are no likely difficulties in

managing this case as a putative class action.

      94.       A class action is a superior method of litigating the legality of Defendants’

conduct, and a class action is manageable.


                                     VIII. Causes of Action

Count I.        The Use of the Phrase “[w]e are not obligated to renew these offers”
                in conjunction with the short payment deadlines in relationship to
                the mailing dates of the collection letters violates Section 1692e of
                the FDCPA

      95.       Plaintiffs KAREN SANDERS, JESSICA MACARAEG and JACQUELYN

S. HARRELL restate and incorporates the above Paragraphs as if fully set forth herein.

      96.       Section 1692e of the FDCPA states that “[a] debt collector may not use any

false, deceptive, or misleading representation or means in connection with the collection

of any debt.”

      97.       By using the safe-harbor language, “[w]e are not obligated to renew these

offers”, the Subject Collection Letters violate Section 1692e of the FDCPA.




                                              17
    Case: 1:20-cv-03209 Document #: 1 Filed: 05/30/20 Page 18 of 22 PageID #:18



       98.    MRS’s use the phrase “[w]e are not obligated to renew these offers”

constitutes a “false, deceptive, or misleading representation or means in connection with

the collection of [a] debt.”

       99.    Each collection letter contained very short payment deadlines in relation

to the settlement offers conveyed.

       WHEREFORE,         Plaintiffs   KAREN    SANDERS,   JESSICA    MACARAEG       and

JACQUELYN S. HARRELL respectfully requests that this Honorable Court:

              a. Declare that the practices complained of above are unlawful and violate
                  Section 1692e of the FDCPA;
              b. Award Plaintiffs statutory and actual damages, in an amount to be
                  determined at trial, for the underlying FDCPA violations;
              c. Award Class Members statutory damages; and
              d. Award the Plaintiff costs and reasonable attorney fees as provided
                  under 15 U.S.C. §1692k.
Count II.     The Use of the Phrase “[w]e are not obligated to renew these offers”
              in conjunction with the short payment deadlines in relationship to
              the mailing dates of the collection letters violates Section 1692e(2)(A)
              of the FDCPA

       100.   Plaintiffs KAREN SANDERS, JESSICA MACARAEG and JACQUELYN

S. HARRELL restate and incorporates the above Paragraphs as if fully set forth herein.

       101.   Section 1692e(2)(A) of the FDCPA prohibits “[t]he false representation

of…the character, amount, or legal status of any debt”.

       102.   By using the safe-harbor language, “[w]e are not obligated to renew these

offers”, the Subject Collection Letters violate Section 1692e(2)(A) of the FDCPA.

       103.   MRS’s use the phrase “[w]e are not obligated to renew these offers”

constitutes “false representation of…the character, amount, or legal status of” of the

Subject Debts.


                                               18
    Case: 1:20-cv-03209 Document #: 1 Filed: 05/30/20 Page 19 of 22 PageID #:19



      104.   Each collection letter contained very short payment deadlines in relation

to the settlement offers conveyed.

      WHEREFORE,        Plaintiffs   KAREN    SANDERS,     JESSICA     MACARAEG       and

JACQUELYN S. HARRELL respectfully requests that this Honorable Court:

             a. Declare that the practices complained of above are unlawful and violate
                 Section 1692e(2)(A) the FDCPA;
             b. Award Plaintiffs statutory and actual damages, in an amount to be
                 determined at trial, for the underlying FDCPA violations;
             c. Award Class Members statutory damages; and
             d. Award the Plaintiff costs and reasonable attorney fees as provided
                 under 15 U.S.C. §1692k.


Count III.   The Use of the Phrase “[w]e are not obligated to renew these offers”
             in conjunction with the short payment deadlines in relationship to
             the mailing dates of the collection letters violates Section 1692ee(10)
             of the FDCPA

      105.   Plaintiffs KAREN SANDERS, JESSICA MACARAEG and JACQUELYN

S. HARRELL restate and incorporates the above Paragraphs as if fully set forth herein.

      106.   Section 1692e(10) of the FDCPA prohibits “[t]he use of any false

representation or deceptive means to collect or attempt to collect any debt or to obtain

information concerning a consumer.”

      107.   By using the safe-harbor language, “[w]e are not obligated to renew these

offers”, the Subject Collection Letters violate Section 1692e(10) of the FDCPA.

      108.   MRS’s use the phrase “[w]e are not obligated to renew these offers”

constitutes a false representation or deceptive means to collect or attempt to collect the

Subject Debts.

      109.   Each collection letter contained very short payment deadlines in relation

to the settlement offers conveyed.

                                             19
    Case: 1:20-cv-03209 Document #: 1 Filed: 05/30/20 Page 20 of 22 PageID #:20



      WHEREFORE,        Plaintiffs   KAREN    SANDERS,    JESSICA     MACARAEG     and

JACQUELYN S. HARRELL respectfully requests that this Honorable Court:

             a. Declare that the practices complained of above are unlawful and violate
                 Section 1692e(10) of the FDCPA;
             b. Award Plaintiffs statutory and actual damages, in an amount to be
                 determined at trial, for the underlying FDCPA violations;
             c. Award Class Members statutory damages; and
             d. Award the Plaintiff costs and reasonable attorney fees as provided
                 under 15 U.S.C. §1692k.


Count IV.    The Use of the Phrase “[w]e are not obligated to renew these offers”
             in conjunction with the short payment deadlines in relationship to
             the mailing dates of the collection letters violates Section 1692ef of
             the FDCPA

      110.   Plaintiffs KAREN SANDERS, JESSICA MACARAEG and JACQUELYN

S. HARRELL restate and incorporates the above Paragraphs as if fully set forth herein.

      111.   Section 1692f of the FDCPA states, “[a] debt collector may not use unfair

or unconscionable means to collect or attempt to collect any debt.”

      112.   By using the safe-harbor language, “[w]e are not obligated to renew these

offers”, the Subject Collection Letters violate Section 1692f of the FDCPA.

      113.   MRS’s use the phrase “[w]e are not obligated to renew these offers”

constitutes and unfair means to collect or attempt to collect the Subject Debts.

      114.   Each collection letter contained very short payment deadlines in relation

to the settlement offers conveyed.

      WHEREFORE,        Plaintiffs   KAREN    SANDERS,    JESSICA     MACARAEG     and

JACQUELYN S. HARRELL respectfully requests that this Honorable Court:

             a. Declare that the practices complained of above are unlawful and violate
                 Section 1692f of the FDCPA;

                                             20
     Case: 1:20-cv-03209 Document #: 1 Filed: 05/30/20 Page 21 of 22 PageID #:21



                 b. Award Plaintiffs statutory and actual damages, in an amount to be
                    determined at trial, for the underlying FDCPA violations;
                 c. Award Class Members statutory damages; and
                 d. Award the Plaintiff costs and reasonable attorney fees as provided
                    under 15 U.S.C. §1692k.




                                     VI.    Class Definitions

          115.   Plaintiffs KAREN SANDERS, JESSICA MACARAEG and JACQUELYN

S. HARRELL restates and incorporates the above Paragraphs as if fully set forth herein.

          116.   Plaintiff Sanders intends to represent a class of Illinois residents who were

sent a similar form letter as the one depicted in the Complaint where MRS attempted to

collect a debt on behalf of National Collegiate Student Loan Trust 2005-2, and where

the letters were sent within one year of the filing of this Civil Action until MRS modifies

its letter.

          117.   Plaintiff Harrell intends to represent a class of Michigan residents who

were sent a similar form letter as the one depicted in the Complaint where MRS

attempted to collect a debt on behalf of TD Auto Finance LLC, and where the letters were

sent within one year of the filing of this Civil Action until MRS modifies its letter.

          118.   Plaintiff Macaraeg intends to represent a class of California residents who

were sent a similar form letter as the one depicted in this Complaint where MRS

attempted to collect a debt on behalf of JPMorgan Chase Bank N.A., and where the

letters were sent within one year of the filing of this Civil Action until MRS modifies its

letter.

Plaintiff demands trial by jury.



                                               21
Case: 1:20-cv-03209 Document #: 1 Filed: 05/30/20 Page 22 of 22 PageID #:22




                                         Respectfully Submitted,


Date: 5/30/2020                          /s/ James C. Vlahakis
                                         James C. Vlahakis

                                         Counsel for Plaintiffs
                                         KAREN SANDERS, JESSICA
                                         MACARAEG and JACQUELYN S.
                                         HARRELL

                                         Sulaiman Law Group, Ltd
                                         2500 S Highland Ave,
                                         Suite 200
                                         Lombard, IL 60148
                                         Telephone: (630) 575-8181
                                         jvlahakis@sulaimanlaw.com




                                    22
